Citation Nr: 1607578	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  15-19 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in February 2014 and September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence in this case is unclear as to the severity of the Veteran's PTSD.  The Veteran was hospitalized for his PTSD in February 2014 and provided a total temporary rating until he was returned to a 30 percent rating in June 2014.  A VA opinion in August 2014 suggested that the Veteran's symptoms of PTSD were in the mild-moderate range.  However, August and October 2014 checklists from Dr. Nye suggested the Veteran's psychiatric symptoms may be worse than what was shown by the VA treatment records and examination reports.  It is also unclear whether there are any underlying treatment records from Dr. Nye.  As such, a remand is felt necessary to properly evaluate the Veteran's PTSD.  

The issue of TDIU is inextricably intertwined with the PTSD claim and must be remanded as well.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any treatment records from Dr. Nye.

2.  Obtain VA treatment records from March 2015 to the present.

3.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected PTSD.  The examiner should specifically address any functional impairment to employment caused by the Veteran's PTSD.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




